  Case 1:11-cv-05845-LTS-JCF Document 320 Filed 12/04/18 Page 1 of 4


                                                                                                 Steve J. Martin
OFFICE OF THE MONITOR                                                                                   Monitor

NUNEZ, ET AL. V. CITY OF NEW YORK, ET AL.                                                     Anna E. Friedberg
                                                                                               Deputy Monitor

                                                                                 135 West 41st Street, 5th Floor
                                                                                           New York, NY 10036
                                                                   +1 646 895 6567 | afriedberg@tillidgroup.com


                                                                          December 4, 2018
VIA ECF
The Honorable Laura T. Swain
United States District Court
Southern District of New York
500 Pearl Street
New York, NY 10006

Re: Nunez, et al. v. City of New York, et al., 11-cv-5845 (LTS) (JCF)

Dear Judge Swain,

       The Monitoring Team writes to provide an update on the operation of Horizon

Juvenile Detention Center (“Horizon”). The Monitoring Team last shared a status update

on October 31, 2018 (dkt. 318) (“October 31 Letter”). On November 2, 2018, the Court

directed the Monitoring Team to provide a further report no later than December 4, 2018

(dkt. 319).

       The Monitoring Team continues to closely monitor the operation of Horizon,

routinely reviewing reports of use of force (“UoF”) incidents and corresponding video.

The Monitoring Team is also frequently engaged with representatives from DOC and

ACS. Since the last update, the Monitoring Team has also conducted additional visits to

the facility to observe operations and speak with youth and staff from the Department of

Correction (“DOC” or “Department”) and the Administration of Child Services (“ACS”).

       As demonstrated in the chart below, compared to October 2018, the number of
    Case 1:11-cv-05845-LTS-JCF Document 320 Filed 12/04/18 Page 2 of 4




UoF decreased in November 2018. 1 That said, the UoF rate is still significantly higher

than the use of force rate of 38.4 for these same youth when housed at RNDC from

January to June 2018. The Monitoring Team remains concerned about the serious risk of

harm for youth and staff at Horizon.

                      Average Daily         Rate of       Total Number
                                                                             Class A    Class B    Class C
                       Population            UOF           of Incidents
 October 2018              86                97.67              84              2         46           36
November 2018              79                53.16              42              0         30           12



        Use of force continued to be driven by youth-on-youth violence in November

2018. Overall, it appears that Staff are making genuine attempts to utilize interpersonal

skills to de-escalate events. Force is generally used appropriately when those efforts fail,

although staff’s conduct appeared to be unnecessary and/or excessive in a few cases. 2

Additional staff are now responding to incidents more promptly to help defuse and

contain the events, an improvement from October when staff were often outnumbered by

youth during an incident. However, group disturbances continue to occur and youth

occasionally arm themselves with makeshift weapons.

        In an effort to help the facility reduce the frequency of youth violence, the

Monitoring Team made a number of recommendations outlined in the Monitor’s Sixth

Report (see dkt. 317 at pgs. 158 to 162, or “Report”) and the October 31 Letter. The

Monitoring Team recommended an expansion of the State’s 7-day waiver for the

Department to use OC Spray with person-specific applications (see Report at pgs. 158 to

1
 The youth began to transition to Horizon in late September. While the youth transitioned to Horizon
without incident, there were five UoF incidents on the last day of September.
2
  In at least one case, the Department took immediate action to suspend the staff member and re-assign the
staff member to another facility.




                                                      2
    Case 1:11-cv-05845-LTS-JCF Document 320 Filed 12/04/18 Page 3 of 4




162 and October 31 Letter). The Monitoring Team continues to view access to OC Spray

as a viable tactical option to address and manage serious eruptions of collective violence.

The Monitoring Team shared the October 31 letter and the Court’s November 2

endorsement of that letter with the appropriate State regulators. As of the filing of this

status update, they have not responded to the Monitoring Team’s recommendations.

        The Department reported it is working to address the Monitoring Team’s

recommendation to provide DOC staff with additional opportunities to practice Safe

Crisis Management (“SCM”) techniques in order to acquire the appropriate reflexes and

confidence to intervene safely. 3 The Department shared its initial plan with the

Monitoring Team and is working toward its implementation. The Monitoring Team

continues to strongly encourage the City to commit and provide the necessary resources

to the Department to support this effort and ensure this additional training for staff can

occur as soon as possible.

        The Monitoring Team has offered extensive technical assistance to address the

recommendations regarding developing a behavior management program and appropriate

sanctions and consequences for misconduct. 4 ACS has been actively engaged with DOC

and the Monitoring Team to refine its behavior management program and to implement


3
  The majority of Staff assigned to Horizon received the initial SCM training. Since the October 31, 2018
status letter, the Department identified approximately 40 Horizon Staff who had not received the initial
SCM Training. DOC reported to the Monitoring Team that at least 15 Staff subsequently received the
initial SCM training. The Monitoring Team is closely monitoring the situation to ensure all Staff assigned
to Horizon receive this initial training as soon as possible.
4
 Policies, procedures, and practices related to the behavior management program are subject to the
Monitor’s approval. See Consent Judgment § XVI. (Inmate Discipline), ¶ 3. Further, the Monitoring Team
must be consulted on the development of implementation of systems, policies, and procedures for youth
who commit infractions. See id., ¶ 4.




                                                     3
    Case 1:11-cv-05845-LTS-JCF Document 320 Filed 12/04/18 Page 4 of 4




sanctions for youth who engage in violence. ACS submitted multiple iterations of its

behavior management program and has been very responsive to the Monitoring Team’s

recommendations for strengthening the model. The Monitoring Team has set reasonable

timelines for several key tasks to ensure the behavior management program is developed

and implemented with fidelity. 5 The Monitoring Team continues to caution against

prioritizing speed over quality. As such, the Monitoring Team is closely monitoring the

situation and will adjustment timelines if necessary to ensure there is sufficient time to

create a quality product and training program to increase the likelihood of long-term

success.

        The Monitoring Team remains committed to applying its considerable expertise in

operational transitions and best practices for juvenile offenders to guide the Department

and ACS in this monumental task. The Monitoring Team will continue to monitor the

level of violence at Horizon closely and confer with the Parties as necessary. The

Monitoring Team respectfully recommends that it provide the Court with our next status

update on the operation of Horizon by February 12, 2019.

                                            Sincerely,

        s/ Steve J. Martin                                   s/ Anna E. Friedberg
        Steve J. Martin, Monitor                             Anna E. Friedberg, Deputy Monitor




5
  The City has advised the Monitoring Team that it must address a number of local laws and regulations
regarding confidentiality before ACS can provide the Monitoring Team with certain information that has
been requested to assess the City’s efforts to achieve compliance with Consent Judgment § XVI. (Inmate
Discipline), ¶ 3 and ¶ 4, § XV. (Safety and Supervision of Inmates Under the Age of 19), ¶ 5 (among
others). The Monitoring Team intends to advise the Court no later than December 18, 2018 on the status of
this issue and whether Court intervention may be necessary to ensure that the Monitoring Team has access
to all information necessary to assess compliance.




                                                    4
